Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claim 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
	The method of Claim 9 now comprises all the structural limitations of the allowable system of Claim 1 in addition to method steps of controlling the system. Claim 9 is no longer patentably distinct from Claim 1 and is consequently being rejoined at this time. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined (all claims that have not been canceled - i.e. Claim 9), the restriction requirement as set forth in the Office action mailed on 3/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 



Allowable Subject Matter
2.	Claims 1-9, 20 and 23-27 are allowed.
The following is an examiner’s statement for reason of allowance:
The after final claim set filed 4/13/2021 is hereby entered.
The after final specification amendment filed 3/10/2022 is hereby entered.

In the interview held 4/12/2020 (see the Interview Summary filed 4/20/2022) the Examiner indicated that the after final amendment filed 3/10/2022 had failed to place the application in condition for allowance for raising new issues and the Examiner highlighted each claim that had a remaining issue or introduced a new issue. In response to the interview, Applicant canceled all claims that had remaining issues and filed a second after final amendment on 4/13/2021. Consequently, no issues remain. The after final claim set filed 4/13/2022 (now entered) has overcome all of the 112(b) rejections previously set forth - those 112(b) rejections have been withdrawn accordingly. Furthermore, the after final specification amendment filed 3/10/2022 (now entered) has overcome all of the specification objections previously set forth - those specification objections have been withdrawn accordingly. 
Regarding independent Claim 1: The subject matter of Claim 1 is considered to be allowable for the reasons set forth in the Final Rejection filed 1/13/2022.
Regarding independent Claim 9 (now rejoined): Claim 9 now comprises all the structural limitations of the allowable system of Claim 1 in addition to method steps of controlling the system. Claim 9 is consequently considered to be allowable for (at least) comprising the structural limitations of the allowable system of Claim 1. 
Regarding independent Claim 27: The subject matter of Claim 27 is considered to be allowable for the reasons set forth in the Final Rejection filed 1/13/2022.
Note that while the above reasons have contributed to the decision on allowability, every word and limitation in the claims have contributed to the decision on allowability.  

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/12/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762